Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Andrew Scott Wallace appeals the district court’s order denying his motion to remand under 28 U.S.C. § 1447(c) (2006) and granting defendants’ motions to dismiss the complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wallace v. Trost, No. 8:13-cv-00101-DKC, 2013 WL 1316453 (D.Md. Mar. 26, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.